Case 1:18-cv-00653-PLM-RSK ECF No. 35 filed 04/21/20 PageID.208 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 TODD R. BLACK,

        Plaintiff,
                                                    Case No. 1:18-cv-653
 v.
                                                    HONORABLE PAUL L. MALONEY
 THOMAS MACKIE, et al.,

        Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.



Dated: April 21, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
